Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered. 
DETAILED ACTION
This office action is responsive to the amendment filed 12/29/2021. Claims 1-26 are currently pending.
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Arguments
	Regarding arguments on the rejections under 35 U.S.C. § 103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
	Claim 1 is objected to because of the following informalities:  As per claim 1, the limitation “, thereby generating a pressure wave“ should be replaced with “and generating a pressure wave by the operation” or with an appropriate phrase for clarity.  	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malki (US 20090276100 A1), hereinafter ‘Malki’.
As per claim 1, Malki discloses
	A method, comprising: (methods [abs, 0011])
	performing a fracturing operation in a first well, thereby generating a pressure wave within a first well extending into a subterranean formation; 
	receiving a pressure response associated with the pressure wave in a second well extending into the subterranean formation; (measuring real-time downhole pressure in … the second reservoir during the … test period, a fault or fracture connecting the first and a second reservoirs   [0017])
	and determining, based on the pressure response in the second well, information (determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir [0017])
	associated with at least one of: the subterranean formation; and a fracture connected to at least one of the first and second wells, (existence of a fault or fracture connecting the first and a second reservoirs [0017])
	wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at a wellhead of the second well. (wellhead pressure sensor [0012], measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period,  [0017]; continuous reservoir pressure monitoring using wellhead … installed across several wells 25, 27, and to provide the real-time reservoir pressure [0040, Fig. 1]).

As per claim 17, Malki discloses
	An apparatus, comprising: (system [abs, 0012]) 

	a second well that, during the hydraulic fracturing operation, receives a pressure response associated with the pressure wave; (measuring real-time downhole pressure in … the second reservoir during the pre-injection test period  [0017]
	at least one pressure transducer located at a wellhead of the second well; (wellhead pressure sensor [0012], continuous reservoir pressure monitoring using wellhead … installed across several wells 25, 27, and to provide the real-time reservoir pressure [0040, Fig. 1])
	and a processing system comprising a processor and a memory including computer program code executable by the processor (computer, processor, memory, program code [0012])
	for determining, based on the pressure response in the second well, information associated with at least one of: the subterranean formation and a fracture connected to at least one of the first and second wells. (determining an existence of a fault or fracture connecting the first and a second reservoirs  responsive to the reservoir pressure response of the second reservoir [0017])

As per claim 22, Malki discloses

	a first well from which a pressure wave is generated by performing a hydraulic fracturing operation, wherein the pressure wave extends into a subterranean formation; (injecting a fluid ‘e.g., water’ into a first reservoir, measuring real-time … pressure, existence of a fault or fracture connecting the first and a second reservoirs [0017])
	a second well that, during the hydraulic fracturing operation, receives a pressure response associated with the pressure wave; (measuring real-time downhole pressure in … the second reservoir during the pre-injection test period  [0017]
	at least one pressure transducer located at a wellhead of the second well; (wellhead pressure sensor [0012], continuous reservoir pressure monitoring using wellhead … installed across several wells 25, 27, and to provide the real-time reservoir pressure [0040, Fig. 1])
	and a non-transitory, tangible, computer-readable medium having instructions encoded thereon for causing a processing system having a processor and a memory (program code, computer, tangible computer readable medium [0013])
	to determine, based on the pressure response in the second well, information associated with at least one of:  the subterranean formation and a fracture connected to at least one of the first and second wells. (determining an existence of a fault or fracture connecting the first and a second reservoirs  responsive to the reservoir pressure response of the second reservoir [0017])
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 4-7, 9, 15, 17-18, 20-23 and 25-26  are rejected under 35 U.S.C. 103 as being unpatentable over Korneev (US 20060034152 A1), hereinafter “Korneev’ in view of Malki.
As per claim 1, Korneev discloses the claim as follows.
	A method comprising: (a method, using tubewaves [0009])
	generating a pressure wave within a first well extending into a subterranean formation; (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], source well … is coupled to geological feature, equivalent to a subterranean formation [0030])
	receiving a pressure response associated with the pressure wave in a second well extending into the subterranean formation; (receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature 

Korneev further discloses “determining, based on the pressure response in the second well, information associated with at least one of the subterranean formation; and a fracture connected to at least one of the first and second wells” (digitally processing said signal tube-wave waveform to produce a seismic image of a geological mass, implying one of the subterranean formation and a fracture, disposed between said transmitter and receiver boreholes [0009], implying receiver would detect tube-waveform which is equivalent to pressure response, tube wave at a receiver well and is received by receivers ... in either the same or different receiving well [0030], reservoir property, fracture density [0049], tube-wave is a pressure wave [0063]).

However, Korneev is silent regarding “performing a fracturing operation in a first well, thereby generating a pressure wave” and
	“determining, based on the pressure response in the second well, information associated with at least one of: the subterranean formation; and a fracture connected to at least one of the first and second wells, wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at a wellhead of the second well.

Malki discloses “performing a fracturing operation in a well, thereby generating a pressure wave” (injection, pressure [0011], equivalent to performing fracturing, injecting 
	“determining, based on the pressure response in the second well, information (determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir [0017]) associated with at least one of: the subterranean formation; and a fracture connected to at least one of the first and second wells, (existence of a fault or fracture connecting the first and a second reservoirs [0017])
	wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at a wellhead of the second well. (wellhead pressure sensor [0012], measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period,  [0017]; continuous reservoir pressure monitoring using wellhead … installed across several wells 25, 27, and to provide the real-time reservoir pressure [0040, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Korneev in view of Malki to perform a fracturing operation in a first well, thereby generating a pressure wave and determine information associated with at least one of the subterranean formation and a fracture connected between two wells to uncover features of the subterranean formation based on the pressure response in the second well detected by a pressure transducer located at the wellhead during the fracturing operation for a recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation. (Korneev- The tube-wave has been shown 
for systems, program product, and methods of providing real time reservoir management of multiple reservoirs across one or more fields: that can provide continuous data … to identify … injection optimization; reservoir … pressure value [0009])

As per claim 2, Korneev and Malki disclose claim 1 set forth above.
Korneev further discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], implying two wells are in direct communication by way of the fracture; fracture density [0049]).

As per claim 4, Korneev and Malki disclose claim 1 set forth above.
Korneev further discloses “wherein the first well and the second well are in communication by way of porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, showing communication is being performed through the subterranean formation [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]).

As per claim 5, Korneev and Malki disclose claim 1 set forth above.
Korneev further discloses “the determined information is associated with the fracture and comprises fracture length, fracture width, fracture height, fracture orientation, fracture azimuth, or a combination thereof” (reservoir properties, i.e. porosity, permeability, fracture density and orientation, [0049]).

As per claim 6, Korneev and Malki disclose claim 1 set forth above.
Korneev further discloses “wherein the determined information is associated with the subterranean formation and comprises effective porosity of the subterranean formation, formation fluid compressibility, or a combination thereof” (geological mass [0009], reservoir properties, i.e. porosity [0049]).

As per claims 7 and 20, Korneev and Malki disclose claims 1 and 17 set forth above and below respectively.
Korneev further discloses “wherein the pressure wave is a tube wave” (tube-wave [0009], tube-wave is a pressure wave [0063]).
As per claims 9 and 21, Korneev and Malki disclose claims 1 and 17 set forth above and below respectively.
Korneev further discloses the use of third cell (three wells [0029, Fig 1]) which has equivalent capacity as to the first and second cells. 

or essential steps of a method, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claim 15, Korneev and Malki disclose claim 1 set forth above.
Korneev further discloses the pressure responses in the second and third wells extending into the subterranean formation (receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], three wells [0029, Fig 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to use the second pressure, which is associated with the third well, response to determine the information to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

As per claim 17, Korneev discloses the claim as follows.
	An apparatus comprising: (An apparatus, using tubewaves [0013])
, equivalent to a subterranean formation [0030], transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1])
	a second well that receives a pressure response associated with the pressure wave; (a receiver well [0030], receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], tube-wave is a pressure wave [0063])

Korneev further discloses “generating a pressure wave at the source well” (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], tube-wave is a pressure wave [0063]),  “determining, based on the pressure response in the second well, information associated with at least one of the subterranean formation; and a fracture connected to at least one of the first and second wells” (digitally processing said signal tube-wave waveform to produce a seismic image of a geological mass, implying one of the subterranean formation and a fracture, disposed between said transmitter and receiver boreholes [0009], implying receiver would detect tube-waveform which is equivalent to pressure response, tube wave at a receiver well and is received by receivers ... in either the same or different receiving well [0030], reservoir property, fracture density [0049], tube-wave is a pressure wave [0063]) and “the use of sensors receiving pressure wave” (Receivers were also clustered … with sensors at separations [0029, Fig. 1], tube wave at a receiver well and is received by receivers ... in either the 

However, Korneev is silent regarding “generating a pressure wave at the source well by performing a hydraulic fracturing operation”, “a second well that, during the hydraulic fracturing operation, receives a pressure response associated with the pressure wave”
 and the use of “a processing system comprising a processor and a memory including computer program code executable by the processor for determining, based on the pressure response in the second well, information associated with at least one of: the subterranean formation and a fracture connected to at least one of the first and second wells”.

Malki discloses “generating a pressure wave at the source well by performing a hydraulic fracturing operation” (injecting a fluid ‘e.g., water’ into a first reservoir, measuring real-time … pressure, existence of a fault or fracture connecting the first and a second reservoirs [0017]),
	“a second well that, during the hydraulic fracturing operation, receives a pressure response associated with the pressure wave” (measuring real-time downhole pressure in … the second reservoir during the pre-injection test period  [0017])
	and the use of “a processing system comprising a processor and a memory including computer program code executable by the processor for determining, based 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Korneev in view of Malki to perform a fracturing operation in a first well, generate a pressure wave by the operation, receive a pressure response associated with the pressure wave by a second well during the hydraulic fracturing operation and determine, using computer resources based on the pressure response in the second well, information associated with at least one of the subterranean formation and a fracture connected between two wells to uncover features of the subterranean formation for a recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

As per claim 18, Korneev and Malki disclose claim 17 set forth above.
Stephenson already discloses a use of computer program code further executable by the processor (computer-implemented fracture monitoring, the computer [0016])



As per claim 22, Korneev discloses the claim as follows.
	An apparatus comprising: (An apparatus, using tubewaves [0013])
	a first well from which a pressure wave is generated, wherein the pressure wave extends into a subterranean formation; (source well … is coupled to geological feature, equivalent to a subterranean formation [0030], transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1])
	a second well that receives a pressure response associated with the pressure wave; (a receiver well [0030], receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], tube-wave is a pressure wave [0063])
Korneev further discloses “generating a pressure wave at the source well” (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], tube-wave is a pressure wave [0063]) and “determining, based on the pressure response in the second well, information associated with at least one of the subterranean formation; and a fracture connected to at least one of the first and second wells” (digitally processing said signal tube-wave waveform to produce a seismic image of a geological mass, implying one of the subterranean formation and a fracture, disposed between said transmitter and receiver boreholes [0009], implying receiver would detect tube-waveform which is 

However, Korneev is silent regarding “generating a pressure wave at the source well by performing a hydraulic fracturing operation”, “a second well that, during the hydraulic fracturing operation, receives a pressure response associated with the pressure wave”
 and the use of ““a non-transitory, tangible, computer-readable medium having instructions encoded thereon for causing a processing system having a processor and a memory to determine, based on the pressure response in the second well, information associated with at least one of: the subterranean formation and a fracture connected to at least one of the first and second wells”.

Malki discloses “generating a pressure wave at the source well by performing a hydraulic fracturing operation” (injecting a fluid ‘e.g., water’ into a first reservoir, measuring real-time … pressure, existence of a fault or fracture connecting the first and a second reservoirs [0017]),
	“a second well that, during the hydraulic fracturing operation, receives a pressure response associated with the pressure wave” (measuring real-time downhole pressure in … the second reservoir during the pre-injection test period  [0017])
	and the use of “a non-transitory, tangible, computer-readable medium having instructions encoded thereon for causing a processing system having a processor and a memory to determine, based on the pressure response in the second well, information 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Korneev in view of Malki to perform a fracturing operation in a first well, generate a pressure wave by the operation, receive a pressure response associated with the pressure wave by a second well during the hydraulic fracturing operation and determine, using computer resources based on the pressure response in the second well, information associated with at least one of the subterranean formation and a fracture connected between two wells to uncover features of the subterranean formation for a recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

As per claim 23, Korneev and Malki disclose claim 22 set forth above.
Korneev further discloses “generate the pressure wave within the first well” (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], source well [0030]).
As per claim 25, Korneev and Malki disclose claim 22 set forth above.


As per claim 26, Korneev and Malki disclose claim 22 set forth above.
Korneev further discloses the use of third cell (three wells [0029, Fig 1]) which has equivalent capacity as to the first and second cells. 

Therefore, it would have been obvious to receive additional pressure responses in each of a plurality of third wells each extending into the subterranean formation, wherein each additional pressure response is associated with the pressure wave, and wherein the determined information is based on the pressure response in the second well and the additional pressure responses in the third wells since it has been held that mere duplication of the essential working parts of a device, or essential steps of a method, involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev and Malki in view of Shampine (US 20120018150 A1), hereinafter ‘Shampine’.
As per claim 8, Korneev and Malki disclose claim 1 set forth above.
Although Korneev discloses “the pressure wave is generated by a pressure wave source” (Tube-waves … as a source of high amplitude noise in borehole seismic data [0008]), the set forth combined prior art is silent regarding “a pressure wave source is comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber”.

Shampine discloses “a pressure wave source being comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber” (pneumatic cylinders 404 may be pre-charged, valve pressure force [0058, Fig. 4], chamber [0061], valve, chamber, tube wave [0062-0063, Fig. 8 and 12]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Shampine to use a pressure wave source comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber as a specific means to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev and Malki in view of Hill (US 9593548 B2), hereinafter ‘Hill’.
As per claim 10, Korneev and Malki disclose claim 9 set forth above.
Although the set forth combined prior art discloses the subterranean formation or fracture properties can be determined by utilizing the pressure response in the second and the third well in claim 9, the combined prior art does not explicitly disclose concurrent utilization of pressure responses from both wells.

equivalent to injecting a pressure input at the pressure wave source, to be conducted concurrently with drilling and other wellsite operations [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Hill to simultaneously utilize the pressure response in the second well and the additional pressure responses in the third wells when determining the information associated with the subterranean formation or the fracture to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev and Malki in view of Basu (US 10607170 B1), hereinafter ‘Basu’.
As per claim 11, Korneev and Malki disclose claim 1 set forth above.
Korneev further discloses information about the fracture density and orientation (reservoir properties, i.e. fracture density and orientation, monitoring based on use of these waves), but does not explicitly disclose “the information is determined based upon one or more frac hits”.

equivalent to information, based on the field information … a frac hit synthetic variable [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Basu to determine information based on fact hits
to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

As per claim 13, Korneev and Malki disclose claim 1 set forth above.
Korneev further discloses “a plurality of response points of the wave in a well”
(method for acquiring offset checkshot survey data for the subsurface region in the vicinity of a fluid-filled well, determining the tube-wave traveltime from said acoustic receiver to a tube-wave conversion point located in said well [0007]).

Korneev also discloses “geological mass points disposed between said transmitter and receiver boreholes, i.e. the first and the second wells” (depth around each target layer [0032], depth [0037-0038],  implying a frac hit; produce a seismic image of a geological mass disposed between said transmitter and receiver boreholes [0009]).

Korneev continues to disclose “fracture orientation” that can be linked to the image display of fracture geometry (reservoir properties, i.e. fracture density and orientation, 
However, Korneev does not explicitly recite a phrase “frac hit”.

Basu disclose frac hit (deriving a field specific model based on the field information … a frac hit synthetic variable [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Basu to identify fracture growth in an orientation that connects or correlates a plurality of frac points of the first well to a plurality of response points of the second well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Stephenson and Basu in view of Paluszny (A. Paluszny and A. K. Matthäi, “Numerical modeling of discrete multi-crack growth applied to pattern formation in geological brittle media”, International Journal of Solids and Structures 46 (2009) 3383–3397), hereinafter ‘Paluszny’.
As per claim 12, Korneev, Stephenson and Basu disclose claim 11 set forth above.


Korneev discloses a determined information regarding fracture density and orientation (reservoir properties, i.e. fracture density and orientation [0049]), but the combined prior art is silent regarding 
	“the one or more frac hits are extrapolated to determine, analyze, or predict geometry of the fracture“.

Paluszny  discloses “fracture growth pattern development through extrapolation of multiple fractures” (method to propagate multiple fractures, equivalent to frac hits,  simultaneously, Fracture geometries … tracked … mesh allowing geometric handling of fracture arrest, The mesh is adaptively remeshed  [abs], Fracture-to-mesh and mesh-to-fracture mappings preserve the shape of fracture … during full remeshing [pg. 3390 left col line 9-10] ; Mapping between meshes, 1. extrapolate … as stress recovery, 2. interpolation point of the new mesh, 3. interpolate the value of the stress tensor onto the new mesh [pg. 2290 left col line 21 – right col line 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Paluszny to extrapolate frac hits to determine, analyze, or predict geometry of the fracture to help uncover features of a wellbore for a .

	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev and Malki in view of Prince-Wright (US 20090260823 A1).
As per claim 14, Korneev and Malki disclose claim 1 set forth above.
Korneev further discloses the first well is a source well and the second well is a receiver well (source well, implying a treated well, receiver well, implying an offset well [abs, 0030]), but does not explicitly disclose “wherein the first well is a treated well and the second well is an offset well”.

Price-Wright discloses a production well as a treated well and other well as an offset well (production wells when the formation is treated [1675], offset from production well [1284], implying other wells apart from the production well are offset wells).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Prince-Wright to identify the first well as a treated well and the second well as an offset well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communicating with the formation.

As per claim 16, Korneev and Malki disclose claim 15 set forth above.
implying a treated well, receiver well, implying an offset well [abs, 0030]), but does not explicitly disclose “wherein the first well is a treated well and the second well is an offset well”.

Price-Wright discloses a production well as a treated well and other well as an offset well (production wells when the formation is treated [1675], offset from production well [1284], implying other wells in locations apart from the production well are offset wells).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Prince-Wright to identify the first well as a treated well and the second well as an offset well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the formation.

	Claims 3, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Korneev and Malki in view of Kabannik (US 20130079935 A1), hereinafter ‘Kabannik’.
As per claim 3, Korneev and Malki disclose claim 1 set forth above.
Korneev further discloses “wherein the first well and the second wells are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of induced fracture network, meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kabannik to disclose two wells can be in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation as a way to uncover features of a wellbore for a successful recovery of oil or gas through a well communicating with the formation.

As per claim 19, Korneev and Malki disclose claim 17 set forth above.
Korneev further discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through implying two wells are in direct communication by way of the fracture; fracture density [0049]).

Korneev further discloses “wherein the first well and the second wells are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), 
	but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik further discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of induced fracture network, meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kabannik to disclose two wells can be in indirect 

As per claim 24, Korneev and Malki disclose claim 22 set forth above.
Korneev further discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], implying two wells are in direct communication by way of the fracture; fracture density [0049]).

Korneev further discloses “wherein the first well and the second wells are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), 
	but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik further discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kabannik to disclose two wells can be in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation as a way to uncover features of a wellbore for a successful recovery of oil or gas through a well communicating with the formation.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Krebs (US 6591193 B2) discloses reliable and low-cost acquisition of offset check shot survey data using tube wave conversion to obtain the seismic signal travel time from the source location to the tube-wave conversion point [abs], equivalent to response points of the well.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865